DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 2-3, 5-8, 10-13, 15-18 and 20 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 2-3, 5-8, 10-13, 15-18 and 20 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20060101311 Al (“Lipscomb”) discloses a hand-held diagnostic tool is designed to operate and easily upgrade software applications developed for automotive diagnostics. The diagnostic tool, which communicates with a plurality of motor vehicle control units, provides application upgrades and/or modifications and/or new algorithms that are developed/adapted via remote updating. The tool comprises full diagnostic capability capable of receiving diagnostic data from a motor vehicle for storage, analysis and/or further data transfer to a remote device. The tool may further comprise wireless capability to perform data transfer operations. Remote updating is accomplished through a number of external ports on the tool that facilitate modem, Ethernet and wireless communications, including point-to-point protocol connection to the Internet.
DE 102005027378 B3 (“DE-378”) teaches a system that uses a diagnostic program and generates possible fault quantities by interrogating the system and processing the responses. The test domains which belong to the fault candidates are derived from relevant test steps from a database. A decision function is used to evaluate the relevant test steps, e.g. on the basis of their information content, and to prioritize them.
US 20050267655 Al (“Gessner”) teaches an invention that invention allows vehicle information tools to be used with vehicle information systems even if lacking a common protocol for communication. The present invention operates by intercepting requests from vehicle information tools, translating the communications into a protocol understood by a vehicle information system and providing the translated communications to the vehicle information system. In response to the request, the vehicle information system generates responses, which are translated into a protocol understood by the vehicle information tool, and then provided to the vehicle information tool.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 2-3, 5-8, 10-13, 15-18 and 20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax